DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 7, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Shibayama (JP2016-120831) and Suzuki (JP2017-052362). Shibayama and Suzuki each disclose a tire having shoulder blocks and a buttress structure comprised of curved protrusions and concave portions. The references fail to teach or suggest the claimed combination of first curved protrusion, second curved protrusion, first concave portion, second concave portion, and auxiliary concave portion with the corresponding structures and arrangements as recited in claim 21. In particular, Shibayama does not disclose a first concave portion disposed on the heel side of the first curved protrusion and defined by the curved heel-side edge, the one of the lateral grooves, and the tread edge. Suzuki does not disclose an auxiliary concave portion that "is disposed radially inside the first curved protrusion and the second curved protrusion adjacently thereto, and extends from one of the lateral grooves on the toe side of the auxiliary concave portion to one of the lateral grooves on the heel side of the auxiliary concave portion in the form of a groove, while gradually decreasing a groove width thereof, and the auxiliary concave portion is connected with the second concave portion."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749